Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because the phrase “In accordance with some embodiments of the invention, a deicing cassette for connection to a substrate is provided” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ruminski US 2007/0102243.  Ruminski discloses a deicing device for connection to a substrate the device comprising:
A panel (14) having a top walking surface (18), bottom and plurality of sides.  [0016-17].
A heating system (22) secured in thermal contact with the bottom of the panel.  Fig. 4.
A polymeric support system (11) fastened to at least one edge of the panel and 


With respect to claims 2, 5, 6 Ruminski discloses the polymeric support is positioned beneath the entirety of the panel (14).  Such that the heating system (22) is configured to heat the panel (14) by conduction, convection or radiation.  [0019].  Wherein thermal insulation is provided by the polymeric support (11).  [0021].

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruminski US 2007/0102243 in view of Wijnant US 2012/0263524.  Ruminski discloses a deicing device of use in sidewalks and pedestrian walkways, wherein a base (11) is made of rigid plastic, and having favorable thermal properties capable of resisting brittleness and breakage over a wide range of temperatures.  [0016].  But does not disclose the type of rigid plastic used.  However, Wijnant teaches a device for use on or adjacent a roadway, wherein the device includes a cover slab (17) made of glass fiber reinforced polyester.  [0026, 0075].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the device of Ruminski from fiber reinforced plastic, as taught by Wijnant in order to improve the service life of the device.

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				03/09/2022